DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: independent claim 16 recites the limitation, “execute a machine learning application … and measure the computational cost for the execution” on lines 10-14 and recites the limitation “generate a recommendation regarding configuration … to execute the machine learning application based on the measured computational costs” on lines 15-19. These limitations are incongruent in that the application is said to be executed on line 10 and a configuration of CPU, GPU, and memory is recommended again to execute the application. If the application is already executed to measure computational costs, what is the purpose of the recommended configuration and where was the first execution of the application taking place?  It appears that either the claim limitations are imprecisely recited or that there are omissions of essential steps, elements or structural relationships. Applicant’s specification (PGPub) Par.[0104] (and see also specification Par.[0113]) describes for instance, running what appears to be Method 300 in a candidate cloud container to determine compute cost (~latency) for all iterations of the number of signals, number of observations, and number of training vectors, in essence simulating a run of each iteration and estimating performance and the results are presented as aids for a user of the automated scoping tool to select a shape for a container. It appears that a test run is made on a candidate cloud container and then based on what is required, other more appropriate containers are show to the user. Independent claims as recited do not make this aspect clear. Dependent claims 5, 13, 17, and 20 appear to suggest missing link]. 
Dependent claims do not remedy the deficiency and are therefore, rejected as above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, 11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2018/0276044 A1, hereinafter Fong) in view of Brill et al. (US 2020/0387753 A1, hereinafter Brill).
Regarding claim 16, Fong teaches a computing system, comprising: a processor: a memory operably coupled to the processor; a non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor accessing memory cause the computing system to, [Figure 5 and 6 among others for system architecture]: 
execute a machine learning application and measure the computational cost for the execution of the machine learning application, [See 112b rejection for why this limitation does not make sense when taken as a whole; for examination purposes, it is broadly interpreted as collecting resource requirement information for executing the application; Par.[0002] describes machine learning and deep learning algorithms being run using CPUs, GPUs and putting together an optimal topology of these resources to match communication patterns and optimize execution time for the algorithms; Par.[0016] among others describes collecting information on workload (~machine learning application) resource requirements (~computational cost)]; 
generate a recommendation regarding configuration of central processing unit(s), graphics processing unit(s), and memory for the target cloud environment to execute the machine learning application based on the measured computational costs, [Par.[0016], [0029], and [0034] among others describe determining the right resources and placement strategy (~configuration) for the workload]; 
Fong does not explicitly teach for each of multiple combinations of parameter values, (i) set a combination of parameter values describing a usage scenario, (ii) execute a machine learning application according to the combination of parameter values;
Brill, in an analogous art teaches for each of multiple combinations of parameter values, (i) set a combination of parameter values describing a usage scenario, (ii) execute a machine learning application according to the combination of parameter values, [this limitation is interpreted as simply different iterations of the ML model being run using different datasets; Par.[0018] describes data subsets or slices (~workload from Fong) used to run the ML model according to a combinatorial testing model parameter values and interaction levels, representing the business (use case) requirements, similar to claimed invention; Figure 1A, elements 110-150 show generating data slices over the testing and training data and each data slice is executed and test results used to compute ML performance measurement];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fong to define the term workload executed on the cloud platform using appropriate configuration from Brill’s teaching where multiple data slices for ML application are being executed. The motivation/suggestion would have been to determine ML model performance metric as applied to these different slices where the test results are evaluated for their accuracy, [Brill: Par.[0018]].
Method claim 1 and non-transitory CRM claim 9 correspond to system claim 16 and are rejected as above.
Regarding claim 2, Fong and Brill teach the method of claim 1, and Brill teaches further comprising: simulating a set of signals from one or more sensors; and providing the set of signals to the machine learning application as an input to the machine learning application during the execution of the machine learning application, [dependent claim is obvious over Fong in view of Brill for the same reasons as in claim 1; signals are interpreted as training or testing data and Brill teaches testing (simulated) data being used in running the ML application, Figure 1A, Par.[0005], [0006]].
Claim 10 corresponds to claim 2 and is rejected as above.
Regarding claim 3, Fong and Brill teach the method of claim 1, and Brill teaches wherein the combinations of parameter values are combinations of: a value for a number of signals from one or more sensors; a value for a number of observations streaming per unit time; and a value for a number of training vectors to be provided to the machine learning application, [Figure 1A, Par.[0005], [0006] describe various inputs to the ML application execution similar to the claimed limitations].
Claims 11 and 18 correspond to claim 3, and are rejected as above.
Regarding claim 6, Fong and Brill teach the method of claim 1, and Fong teaches further comprising automatically configuring a cloud container in the target cloud environment according to the recommended configuration, [Par.[0029] describes matching workload to appropriate resources including GPU assignment preference rules]. 
Claim 14 corresponds to claim 6 and is rejected as above.
Allowable Subject Matter
Claims 4, 5, 7, 8, 12, 13, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 112b rejection.
Examiner’s note: applicant is encouraged to incorporate the subject matter from claims 5, 13, 17, and 20 into the independent claims while also including essential elements from the other dependent claims cited above and clearly reciting the limitations to overcome the 112b rejection noted in this office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0077351 A1, Nakaike et al. describes executing an application and measuring computational cost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441